TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00495-CV


 Ashley Pollard, As Next Friend of B. M., A Minor Child; Nicole Elliot, As Next Friend of
R. M. & J. M., Minor Children; and Darrell R. Mooney, as Administrator of The Estate of
                      Jordan Daniel Mooney, Deceased, Appellants

                                                  v.

                         Texas Department of Public Safety, Appellee



          FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-17-005283, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on

September 3, 2019. On September 3, 2019, we notified appellants that no clerk’s record had

been filed due to their failure to pay or make arrangements to pay the trial-court clerk’s fee for

preparing the clerk’s record. The notice requested that appellants make arrangements for the

clerk’s record and submit a status report regarding this appeal by September 13, 2019. Further,

the notice advised appellants that their failure to comply with this request could result in the

dismissal of the appeal for want of prosecution. To date, appellants have not filed a status

report or otherwise responded to this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellants have not established

that they are entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellants have failed to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record, this appeal is dismissed for want of prosecution.



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: October 29, 2019




                                                 2